Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Thomas M. Damario, Reg. # 77,142 on 05/06/2021.

Claims 1, 7 and 13 are amended herein.


1.	(Currently Amended) A system for managing editing of content on computing devices, each computing device comprising a processor and at least one non-transitory computer readable medium storing a computer readable program for recognizing input under control of the processor, the computer readable program, when executed by the processor, configured to:

cause display of, on the display interface, an input field for accepting input of a first type;
cause display of, on the display interface, a 
wherein the interaction field includes a duplicate display of at least a portion of the first content based on the first input type, 
wherein the portion of the first content based on the first input type is simultaneously displayed on the display interface in both the interaction field and the content display area [[, and]]; 

detect a second interaction at the interaction field with the first content displayed in duplicate display of the interaction field based on recognition of the second type input; 
cause display of, on the duplicate display of the interaction field, second content based on the recognition of the second type input overlaid with the at least a portion of the first content[[; and]],
	wherein the overlaid second type input comprises at least one of an overwrite, a strikethrough, an addition, a deletion, or a format modification;
 to create modified first content; and[[,]]
cause display of, on the content display area, modified first content based on the detected second interaction without the second content.

2.	(Previously Presented)  The system according to claim 1, wherein the input field is a virtual keyboard layout and the first input type input is typing.

3.	(Previously Presented)  The system according to claim 1, wherein the interaction field is a handwriting panel and the second input type input is handwriting.

4.	(Previously Presented)  The system according to claim 1, wherein the first interaction is of a first pre-determined type and the second interaction is of a second pre-determined type, the first and second pre-determined types being different.

5.	(Previously Presented)  The system according to claim 4, wherein the second pre-determined type comprises any one of a content overwriting gesture, a content deletion gesture and a content space insertion gesture.

6.	(Previously Presented)  The system according to claim 1, the at least one non-transitory computer readable medium configured to cause display of, on the display 

7.	(Currently Amended)  A method for managing editing of content on computing devices, each computing device comprising a processor and at least one non-transitory computer readable medium for recognizing input under control of the processor, the method comprising:
displaying a content display area for displaying a first content;
displaying an input field for accepting input of a first type;
displaying a 
wherein the portion of the first content based on the first input type is simultaneously displayed on the display interface in both the interaction field and the content display area[[, and]]; 

detecting a second interaction at the interaction field with the first content displayed in the duplicate display of the interaction field based on recognition of the second type input; 
overlaid with the at least a portion of the first content[[; and]],
	wherein the overlaid second type input comprises at least one of an overwrite, a strikethrough, an addition, a deletion, or a format modification;
causing modification of the first content based on the detected second interaction to create modified first content; and[[,]]
causing display of, on the content display area, modified first content based on the detected second interaction without the second content.

8.	(Previously Presented)  The method according to claim 7, wherein the input field is a virtual keyboard layout and the first input type input is typing.

9.	(Previously Presented)  The method according to claim 7, wherein the interaction field is a handwriting panel and the second input type input is handwriting.

10.	(Previously Presented)  The method according to claim 7, wherein the first interaction is of a first pre-determined type and the second interaction is of a second pre-determined type, the first and second pre-determined types being different.



12.	(Previously Presented)  The method according to claim 7, further comprising the step of displaying the input field in place of the interaction field based on detection of the first interaction.

13.	(Currently Amended)  A non-transitory computer readable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for managing editing of content on computing devices, each computing device comprising a processor and at least one non-transitory computer readable medium for recognizing input under control of the processor, the method comprising:
displaying a content display area for displaying a first content;
displaying an input field for accepting input of a first type;
displaying a 
wherein the portion of the first content based on the first input type is simultaneously displayed on the display interface in both the interaction field and the content display area[[, and]];

detecting a second interaction at the interaction field with the first content displayed in the duplicate display of the interaction field based on recognition of the second type input; 
displaying on the duplicate display of the interaction field, second content based on the recognition of the second type input overlaid with the at least a portion of the first content[[; and]],
	wherein the overlaid second type input comprises at least one of an overwrite, a strikethrough, an addition, a deletion, or a format modification;
causing modification of the first content based on the detected second interaction to create modified first content; and[[,]]
causing display of, on the content display area, modified first content based on the detected second interaction without the second content.

14.	(Previously Presented)  The non-transitory computer readable medium according to claim 13, wherein the input field is a virtual keyboard layout and the first input type input is typing.



16.	(Previously Presented)  The non-transitory computer readable medium according to claim 13, wherein the first interaction is of a first pre-determined type and the second interaction is of a second pre-determined type, the first and second pre-determined types being different.

17.	(Previously Presented)  The non-transitory computer readable medium according to claim 16, wherein the second pre-determined type comprises any one of a content overwriting gesture, a content deletion gesture and a content space insertion gesture.

18.	(Previously Presented)  The non-transitory computer readable medium according to claim 15, further comprising the step of displaying the input field in place of the interaction field based on detection of the first interaction.
 


Reasons for Allowance

Claims 1-18 are allowed based on the herein amendments.


The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Lui et al. (“Lui”, 2004/0071344 A1) and Chaudhri et al. (“Chaudhri”, US 2016/0070466 A1). Lui teaches a method of accepting disparate types of user input and synchronize input text from various sources of input. Chaudhri teaches a method of swiping gesture input to display a hidden panel. However, none of the cited prior art references of record fully anticipates or renders obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145